Citation Nr: 1129536	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel












INTRODUCTION

The Veteran served on active duty from March 1978 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, The American Legion submitted a written notice of withdrawal of services as the Veteran's representative.  Because The American Legion has properly withdrawn as the Veteran's representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.  38 C.F.R. § 20.608 (2010).

In January 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A psychiatric disorder was not shown until many years after the Veteran's active duty and is not attributable in any way to such service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the service connection claim on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Pre-decisional letters dated in February and April 2009 fully satisfied the duty to notify provisions pertaining to this issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim; which evidence, if any, would be obtained by the claimant; which evidence, if any, would be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue adjudicated herein exists.  Thus, further efforts to obtain any such additional records would be futile.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed further below, the Board concludes that an examination in connection with the Veteran's service connection claim is not warranted.  Such an examination is not needed because the evidence does not indicate that the claimed condition is related to service.  Specifically, the Veteran's contentions with regard to his claim are not credible.  Thus, the Board concludes that VA's duty to assist with respect to the issue adjudicated herein has been met.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for certain chronic diseases, such as a psychosis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, in order to establish service connection, a claimant must generally submit evidence of:  (1) a current disability; (2) service incurrence or aggravation of an injury or disease; and (3) a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions on medical matters do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (lay evidence may be competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his current mental retardation and/or acquired psychiatric disorder is related to service.  

A September 1976, pre-service private psychiatric treatment record indicates that the Veteran had previously undergone IQ testing in 1964, 1965, 1968, 1972 and 1975.  In the September 1976 report, the examiner noted that prior testing had shown a very low level of functioning.  The examiner concluded that the Veteran was currently functioning in the Educable Mentally Regarded range of intelligence and that his scores were indicative of a low level of functioning for his age.  

Service treatment records show no evidence of treatment for, or a diagnosis of, any type of psychiatric disorder.  In this regard, the Board notes that, as indicated by RO personnel, several of the original and duplicate service treatment records were altered by the Veteran to show injury and symptoms that he did not originally report during service.  

According to post-service medical records, an August 1993 Social Security Administration (SSA) disability report reflects a primary diagnosis of mental retardation.  A November 1996 private psychiatric treatment record reflects a history of a mental disorder and a diagnosis of a generalized anxiety.  The examiner noted that stressors were related to family stress and chronic emotional problems.  A January 2008 private treatment record shows a diagnosis of schizophrenia and depression with an unclear date of onset.

Clearly, as this discussion indicates, after service, the Veteran has received multiple psychiatric diagnoses, including a generalized anxiety disorder, schizophrenia, depression, as well as mental retardation.  Initially, and with regard to the diagnosis of mental retardation, the Board notes that certain conditions, to include congenital or developmental defects, personality disorders, and mental deficiency as such, are not diseases or injuries within the meaning of applicable legislation and may not, of themselves, be service connected.  In other words, service connection for mental deficiency is barred by law.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.9 (2010).  Accordingly, in the present appeal, service connection for the Veteran's mental retardation (a developmental disorder) must be denied as a matter of law.  Further consideration of this matter is, therefore, is not necessary.

With regard to the Veteran's currently-diagnosed psychiatric disorders, to include a generalized anxiety disorder, schizophrenia, and depression, the Board finds no probative evidence relating any of these disabilities to his active duty or reflecting continuity of relevant symptomatology to the Veteran's service.  Of particular significance to the Board in this matter is the lack of a pertinent in-service injury.  

In this regard, the Board acknowledges the Veteran's contention that he has a psychiatric condition associated with his active duty; however, the Board does not find his statements credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  As noted above, and as determined by the RO, the Veteran clearly altered service treatment records to reflect health problems that were originally not complained of at, or shown on, service entrance and discharge.  Thus, the Veteran's statements with regard to his service connection claim are not credible, nor probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  See also Layno, 6 Vet. App. at 469.

The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Indeed, the Board finds that statements made by the Veteran are outweighed by post-service treatment records reflecting a psychiatric disability that began many years after service.  The Board finds particularly significant the fact that the Veteran first filed a claim for service connection for a psychiatric disorder in 2007, nearly 30 years after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Of further significance to the Board is the fact that the Veteran did not relate his psychiatric disorder to service until after he filed a claim for service connection in 2007.  

Moreover, the claims folder contains no competent evidence of an association between the currently-diagnosed psychiatric disorder and the Veteran's active duty.  [In this regard, the Board notes that the Veteran has not been shown to have the required medical expertise to support such a nexus with his own contentions.  Espiritu, supra]  Accordingly, and for these reasons, the Board finds that the Veteran's claim for service connection for a psychiatric disability must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's service connection claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


